Article 78 proceeding unanimously dismissed. The determination sought to he reviewed is an order adjudicating the petitioner guilty of contempt of court for failure to appear before a Grand Jury as a witness in response to a subpoena served upon him. This proceeding does not lie to review such an order. (See Code Crim. Pro., § 619; CPLR 7801; Judiciary Law, § 752; Matter of Grand Jury of County of Kings [Reardon], 278 App. Div. 206; People v. Brayer, 6 A D 2d 437.) The order will bq reviewable on an appeal which the petitioner has also taken. Concur — Rabin, J. P,, Yalente, Eager and Steuer, JJ.